Dismiss and Opinion Filed April 17, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00389-CV

                       IN RE CHARLES ANTHONY ALLEN, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV99-01573-V

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                 Opinion by Justice FitzGerald


       Relator filed a petition for writ of habeas corpus. The facts and issues are well known to

the parties, so we need not recount them herein. This Court does not have jurisdiction over

relator’s petition for writ of habeas corpus. While the courts of appeals have concurrent

mandamus jurisdiction with the court of criminal appeals in some post-conviction proceedings,

Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex. Crim. App. 2003) (forensic DNA testing), only

the court of criminal appeals has jurisdiction in cases collaterally attacking a final judgment of

conviction of a felony. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010); In re

Turk, No. 14-09-00129-CR, 2009 WL 396197, at *1 (Tex. App.—Houston [14th Dist.] Feb. 19,

2009, no pet.) (mem. op.); In re Bailey, No. 14-06-00841-CV, 2006 WL 2827249, at *1 (Tex.

App.—Houston [14th Dist.] 2006, orig. proceeding) (mem. op.); In re McAfee, 53 S.W.3d 715,

717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). “Article 11.07 contains no role for
the courts of appeals; the only courts referred to are the convicting court and the Court of

Criminal Appeals.” In re McAfee, 53 S.W.3d at 718. Accordingly, we DISMISS the petition.




140389F.P05                                       /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–